DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-10, 12-13, 21-23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (20160330077) in view of Oswal et al (20210112382).
Regarding claim 1, Jin et al discloses, a telecommunications system comprising:
a small cell comprising: a transceiver associated with a cellular network, and a wireless access point (¶ 0043, the base station 114b and the WTRUs 102c, 102d may utilize a cellular-based RAT e.g., WCDMA, CDMA2000, GSM, LTE, LTE-A, etc. to establish a picocell or femtocell); 
one or more processors; and computer readable media storing executable instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising (¶ 0203, the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor. Examples of computer-readable media include electronic signals (transmitted over wired or wireless connections) and computer-readable storage media): 
receiving, via the wireless access point, a first request from a first client device, the first request including a service set identifier (¶ 0043, the base station 114b and the WTRUs 102c, 102d may utilize a cellular-based RAT e.g., WCDMA, CDMA2000, GSM, LTE, LTE-A, etc. to establish a picocell or femtocell, ¶ 0177, WTRU 2302 may send Probe Request frame e.g. with SSID=WTRU1-WLAN or wildcard SSID); 
determining that the SSID is registered for virtual wireless services (¶ 0178, decide to replicate the virtual WLAN e.g., SSID=WTRU1-WLAN); 
receiving, via the network, authentication credentials associated with the SSID (¶ 0117, the AC 1213 may send an IEEE 802.11 “Add” WLAN primitive to WTP 1204 indicating SSID=WTRU1-WLAN. This Add WLAN primitive message 1220 may include the authentication and security scheme to be used); 
provisioning a virtual router accessible through the wireless access point, the virtual router being identifiable using the SSID (¶ 0089, the controller 608 may configure the switches and routers in network 606 so that each WTRU 610 and 612 can have a user-specific virtual router, ¶ 0095, creating a logical instance of an L3 router or a virtual router logical entity (e.g. L2 and L3 link local addresses) identified as “WTRU1-R01” in this example; and/or once this logical router identity is configured on router 712, the network may ensure that there is a forwarding path between AP 704 and router 712, or more specifically, between the virtual AP WTRU1-WLAN (residing on AP 704) and the logical router instance WTRU1-R01); 
receiving, from the first client device, a first authentication request to connect to the virtual router, the first authentication request including the SSID (¶ 0093-0094, the selected virtual L2 network may be identified by the network name and/or Extended SSID (ESSID) “WTRU1-WLAN”. The virtual network's security, authentication and encryption type may also be set-up specifically for WTRU 702 based on its profile and capabilities, WTRU 702 and AP 704 may also exchange authentication request message, 722, and authentication response message, 724, and association request message, 726, and association response message, 728, which then completes the L2 attachment signaling. This may be implemented by configuring a virtual access point with ESSID WTRU1-WLAN on AP 704); 
authenticating the first client device based at least in part on whether the first authentication request includes information matching the authentication credentials (¶ 0093-0094, the selected virtual L2 network may be identified by the network name and/or Extended SSID (ESSID) “WTRU1-WLAN”. The virtual network's security, authentication and encryption type may also be set-up specifically for WTRU 702 based on its profile and capabilities, WTRU 702 and AP 704 may also exchange authentication request message, 722, and authentication response message, 724, and association request message, 726, and association response message, 728, which then completes the L2 attachment signaling. This may be implemented by configuring a virtual access point with ESSID WTRU1-WLAN on AP 704);
receiving a first association request from the first client device, the first association request including the SSID (¶ 0093-0094, the selected virtual L2 network may be identified by the network name and/or Extended SSID (ESSID) “WTRU1-WLAN”. The virtual network's security, authentication and encryption type may also be set-up specifically for WTRU 702 based on its profile and capabilities, WTRU 702 and AP 704 may also exchange authentication request message, 722, and authentication response message, 724, and association request message, 726, and association response message, 728, which then completes the L2 attachment signaling. This may be implemented by configuring a virtual access point with ESSID WTRU1-WLAN on AP 704); and 
associating the first client device with the virtual router (¶ 0128, The AP 1404 and WTRU 1402 may also complete authentication and association procedures… At this point, WTRU1 is attached to the virtual WLAN (SSID=WTRU1-WLAN), ¶ 0095, At this point, WTRU 702 is attached to the network via AP 704. In addition to the logical L2 network allocated to WTRU 702, a logical L3 network may also be configured for WTRU 702, at 732. The configuration of the logical L3 network, 732, may include: selecting an IPv6 prefix (e.g. PrefWTRU1::/64); selecting an L3 anchor or physical anchoring point to provide IP connectivity, identified as router 712 in this example; creating a logical instance of an L3 router or a virtual router logical entity (e.g. L2 and L3 link local addresses) identified as “WTRU1-R01” in this example; and/or once this logical router identity is configured on router 712, the network may ensure that there is a forwarding path between AP 704 and router 712, or more specifically, between the virtual AP WTRU1-WLAN (residing on AP 704) and the logical router instance WTRU1-R01).
Jin does not specifically disclose receiving, via the cellular network, authentication credentials.
In the same field of endeavor, Oswal et al discloses, receiving, via the cellular network, authentication credentials (¶ 0028). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of JIN by specifically adding feature in order to enhance system performance to provides reduction in the processing burden of the mobile network operator and/or provides reduction in the processing burden of an enterprise network as taught by Oswal et al.
	Regarding claims 2, 9, 22, Jin et al discloses, providing a second response to a second client device, the second response including the SSID (¶ 0100-0102, When WTRU 802 sends Probe Request frames, 816, searching for WTRU1-WLAN access points, these Probe Request frames 816 may be received by AP 804, which, at 818, may identify WTRU 802, recreate the same logical wireless network and allow WTRU 802 to re-associate to it, and create a virtual AP instance of WTRU1-WLAN on AP 804. The AP may respond with a Probe Response message 820. AP 804 may learn the needed information in various ways. For example, the information may be based on the ESSID included on the Probe Requests 816 sent by WTRU 802 and the use of a centralized database, for example. Through the exchange of a re-association request 822 and a re-association response message 824, WTRU 802 may re-attach to the network via virtual AP WTRU1-WLAN located on AP 804).
Regarding claims 3, 10, 23, Jin et al discloses, receiving, from the second client device, a second authentication request to connect to the virtual router, the second authentication request including the SSID; authenticating the second client device based at least in part on whether the second authentication request includes information matching the authentication credentials; receiving a second association request from the second client device, the second association request including the SSID; and associating the second client device with the virtual router (¶ 0100-0102, When WTRU 802 sends Probe Request frames, 816, searching for WTRU1-WLAN access points, these Probe Request frames 816 may be received by AP 804, which, at 818, may identify WTRU 802, recreate the same logical wireless network and allow WTRU 802 to re-associate to it, and create a virtual AP instance of WTRU1-WLAN on AP 804. The AP may respond with a Probe Response message 820. AP 804 may learn the needed information in various ways. For example, the information may be based on the ESSID included on the Probe Requests 816 sent by WTRU 802 and the use of a centralized database, for example. Through the exchange of a re-association request 822 and a re-association response message 824, WTRU 802 may re-attach to the network via virtual AP WTRU1-WLAN located on AP 804).
Regarding claims 5, 12, 25, Jin et al discloses, wherein the transceiver is connected to the cellular network wirelessly using Integrated Access and Backhaul (¶ 0076, This dynamic reconfiguration may not only cover classic mobility management, which ensures IP address continuity to the mobile node, as in Proxy Mobile IPv6, but may also cover dynamic and personalized wireless access and backhaul and core network reconfiguration, so that the network infrastructure may adapt to the specific mobile node needs).
Regarding claims 7, 13 and 27, Oswal et al discloses, wherein the SSID includes an identifier provided by a customer through a registration portal (¶ 0028, The mobile network can send a username and the phone number of the cellular device to an enrollment server of the enterprise network. The enrollment server can validate the username and eligibility of the cellular device).
Regarding claim 8, Jin et al discloses, a method comprising: 
receiving, via a wireless access point of a base station comprising a small cell transceiver associated with a cellular network, a first request from a first client device, the first request including a service set identifier (¶ 0043, the base station 114b and the WTRUs 102c, 102d may utilize a cellular-based RAT e.g., WCDMA, CDMA2000, GSM, LTE, LTE-A, etc. to establish a picocell or femtocell, ¶ 0177, WTRU 2302 may send Probe Request frame e.g. with SSID=WTRU1-WLAN or wildcard SSID); 
determining that the SSID is registered for virtual wireless services (¶ 0178, decide to replicate the virtual WLAN e.g., SSID=WTRU1-WLAN); 
receiving, via the network, authentication credentials associated with the SSID (¶ 0117, the AC 1213 may send an IEEE 802.11 “Add” WLAN primitive to WTP 1204 indicating SSID=WTRU1-WLAN. This Add WLAN primitive message 1220 may include the authentication and security scheme to be used);
provisioning a virtual router accessible through the wireless access point, the virtual router being identifiable using the SSID (¶ 0089, the controller 608 may configure the switches and routers in network 606 so that each WTRU 610 and 612 can have a user-specific virtual router, ¶ 0095, creating a logical instance of an L3 router or a virtual router logical entity (e.g. L2 and L3 link local addresses) identified as “WTRU1-R01” in this example; and/or once this logical router identity is configured on router 712, the network may ensure that there is a forwarding path between AP 704 and router 712, or more specifically, between the virtual AP WTRU1-WLAN (residing on AP 704) and the logical router instance WTRU1-R01); 
receiving, from the first client device, a first authentication request to connect to the virtual router, the first authentication request including the SSID (¶ 0093-0094, the selected virtual L2 network may be identified by the network name and/or Extended SSID (ESSID) “WTRU1-WLAN”. The virtual network's security, authentication and encryption type may also be set-up specifically for WTRU 702 based on its profile and capabilities, WTRU 702 and AP 704 may also exchange authentication request message, 722, and authentication response message, 724, and association request message, 726, and association response message, 728, which then completes the L2 attachment signaling. This may be implemented by configuring a virtual access point with ESSID WTRU1-WLAN on AP 704); 
authenticating the first client device based at least in part on whether the first authentication request includes information matching the authentication credentials (¶ 0093-0094, the selected virtual L2 network may be identified by the network name and/or Extended SSID (ESSID) “WTRU1-WLAN”. The virtual network's security, authentication and encryption type may also be set-up specifically for WTRU 702 based on its profile and capabilities, WTRU 702 and AP 704 may also exchange authentication request message, 722, and authentication response message, 724, and association request message, 726, and association response message, 728, which then completes the L2 attachment signaling. This may be implemented by configuring a virtual access point with ESSID WTRU1-WLAN on AP 704);
 receiving a first association request from the first client device, the first association request including the SSID (¶ 0093-0094, the selected virtual L2 network may be identified by the network name and/or Extended SSID (ESSID) “WTRU1-WLAN”. The virtual network's security, authentication and encryption type may also be set-up specifically for WTRU 702 based on its profile and capabilities, WTRU 702 and AP 704 may also exchange authentication request message, 722, and authentication response message, 724, and association request message, 726, and association response message, 728, which then completes the L2 attachment signaling. This may be implemented by configuring a virtual access point with ESSID WTRU1-WLAN on AP 704); and 
associating the first client device with the virtual router (¶ 0128, The AP 1404 and WTRU 1402 may also complete authentication and association procedures… At this point, WTRU1 is attached to the virtual WLAN (SSID=WTRU1-WLAN), ¶ 0095, At this point, WTRU 702 is attached to the network via AP 704. In addition to the logical L2 network allocated to WTRU 702, a logical L3 network may also be configured for WTRU 702, at 732. The configuration of the logical L3 network, 732, may include: selecting an IPv6 prefix (e.g. PrefWTRU1::/64); selecting an L3 anchor or physical anchoring point to provide IP connectivity, identified as router 712 in this example; creating a logical instance of an L3 router or a virtual router logical entity (e.g. L2 and L3 link local addresses) identified as “WTRU1-R01” in this example; and/or once this logical router identity is configured on router 712, the network may ensure that there is a forwarding path between AP 704 and router 712, or more specifically, between the virtual AP WTRU1-WLAN (residing on AP 704) and the logical router instance WTRU1-R01).
Jin does not specifically disclose receiving, via the cellular network, authentication credentials.
In the same field of endeavor, Oswal et al discloses, receiving, via the cellular network, authentication credentials (¶ 0028). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of JIN by specifically adding feature in order to enhance system performance to provides reduction in the processing burden of the mobile network operator and/or provides reduction in the processing burden of an enterprise network as taught by Oswal et al.
Regarding claim 21, Jin et al discloses, a non-transitory computer-readable medium having stored thereon executable instructions that when executed by one or more processors of a base station cause the one or more processors to perform operations comprising: 
receiving, via a wireless access point of the base station comprising a small cell transceiver associated with a cellular network, a first request from a first client device, the first request including a service set identifier (¶ 0043, the base station 114b and the WTRUs 102c, 102d may utilize a cellular-based RAT e.g., WCDMA, CDMA2000, GSM, LTE, LTE-A, etc. to establish a picocell or femtocell, ¶ 0177, WTRU 2302 may send Probe Request frame e.g. with SSID=WTRU1-WLAN or wildcard SSID); 
determining that the SSID is registered for virtual wireless services (¶ 0178, decide to replicate the virtual WLAN e.g., SSID=WTRU1-WLAN); 
receiving, via the network, authentication credentials associated with the SSID (¶ 0117, the AC 1213 may send an IEEE 802.11 “Add” WLAN primitive to WTP 1204 indicating SSID=WTRU1-WLAN. This Add WLAN primitive message 1220 may include the authentication and security scheme to be used);
provisioning a virtual router accessible through the wireless access point, the virtual router being identifiable using the SSID (¶ 0089, the controller 608 may configure the switches and routers in network 606 so that each WTRU 610 and 612 can have a user-specific virtual router, ¶ 0095, creating a logical instance of an L3 router or a virtual router logical entity (e.g. L2 and L3 link local addresses) identified as “WTRU1-R01” in this example; and/or once this logical router identity is configured on router 712, the network may ensure that there is a forwarding path between AP 704 and router 712, or more specifically, between the virtual AP WTRU1-WLAN (residing on AP 704) and the logical router instance WTRU1-R01); 
receiving, from the first client device, a first authentication request to connect to the virtual router, the first authentication request including the SSID (¶ 0093-0094, the selected virtual L2 network may be identified by the network name and/or Extended SSID (ESSID) “WTRU1-WLAN”. The virtual network's security, authentication and encryption type may also be set-up specifically for WTRU 702 based on its profile and capabilities, WTRU 702 and AP 704 may also exchange authentication request message, 722, and authentication response message, 724, and association request message, 726, and association response message, 728, which then completes the L2 attachment signaling. This may be implemented by configuring a virtual access point with ESSID WTRU1-WLAN on AP 704);
authenticating the first client device based at least in part on whether the first authentication request includes information matching the authentication credentials (¶ 0093-0094, the selected virtual L2 network may be identified by the network name and/or Extended SSID (ESSID) “WTRU1-WLAN”. The virtual network's security, authentication and encryption type may also be set-up specifically for WTRU 702 based on its profile and capabilities, WTRU 702 and AP 704 may also exchange authentication request message, 722, and authentication response message, 724, and association request message, 726, and association response message, 728, which then completes the L2 attachment signaling. This may be implemented by configuring a virtual access point with ESSID WTRU1-WLAN on AP 704);
 receiving a first association request from the first client device, the first association request including the SSID (¶ 0093-0094, the selected virtual L2 network may be identified by the network name and/or Extended SSID (ESSID) “WTRU1-WLAN”. The virtual network's security, authentication and encryption type may also be set-up specifically for WTRU 702 based on its profile and capabilities, WTRU 702 and AP 704 may also exchange authentication request message, 722, and authentication response message, 724, and association request message, 726, and association response message, 728, which then completes the L2 attachment signaling. This may be implemented by configuring a virtual access point with ESSID WTRU1-WLAN on AP 704); and 
associating the first client device with the virtual router (¶ 0128, The AP 1404 and WTRU 1402 may also complete authentication and association procedures… At this point, WTRU1 is attached to the virtual WLAN (SSID=WTRU1-WLAN), ¶ 0095, At this point, WTRU 702 is attached to the network via AP 704. In addition to the logical L2 network allocated to WTRU 702, a logical L3 network may also be configured for WTRU 702, at 732. The configuration of the logical L3 network, 732, may include: selecting an IPv6 prefix (e.g. PrefWTRU1::/64); selecting an L3 anchor or physical anchoring point to provide IP connectivity, identified as router 712 in this example; creating a logical instance of an L3 router or a virtual router logical entity (e.g. L2 and L3 link local addresses) identified as “WTRU1-R01” in this example; and/or once this logical router identity is configured on router 712, the network may ensure that there is a forwarding path between AP 704 and router 712, or more specifically, between the virtual AP WTRU1-WLAN (residing on AP 704) and the logical router instance WTRU1-R01).
Jin does not specifically disclose receiving, via the cellular network, authentication credentials.
In the same field of endeavor, Oswal et al discloses, receiving, via the cellular network, authentication credentials (¶ 0028). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of JIN by specifically adding feature in order to enhance system performance to provides reduction in the processing burden of the mobile network operator and/or provides reduction in the processing burden of an enterprise network as taught by Oswal et al.
Claims 4, 6, 11, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (20160330077) in view of Oswal et al (20210112382) and Jayawardena (20200162994).
Regarding claim 4,11, 24, Jin et al and Oswal et al do not specifically disclose, wherein the transceiver is connected to the cellular network via a fiberoptic connection.
Jayawardena et al et al discloses, wherein the first transceiver is connected to the cellular network via a fiberoptic connection (¶ 0055). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Jin and Oswal by specifically adding feature in order to enhance system performance to the evolved packet core utilizes virtual network elements, to provide routings in an efficient and scalable way. The combine router or modem determines the medium access controller address of the enterprise device and in turn the MAC address is used to automatically assign a service set identifier to that device as taught by Jayawardena et al.
Regarding claims 6, 26, Jin et al and Oswal et al do not specifically discloses, a WiFi repeater connected to the wireless access point.
Jayawardena et al et al discloses, a WiFi repeater connected to the wireless access point (¶ 0051-0052). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Jin and Oswal by specifically adding feature in order to enhance system performance to the evolved packet core utilizes virtual network elements, to provide routings in an efficient and scalable way. The combine router or modem determines the medium access controller address of the enterprise device and in turn the MAC address is used to automatically assign a service set identifier to that device as taught by Jayawardena et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643